Citation Nr: 1453241	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left leg disability, to include as secondary to a service-connected right leg disability.

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post right total knee arthroplasty with extension lag, to include the propriety of the reduction from 60 percent to 30 percent, effective December 1, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision reduced the Veteran's right knee disability rating from 60 percent to 30 percent, effective December 1, 2011.  

In January 2010, the Board remanded the appeal for a Travel Board hearing.  In June 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the Veteran's claims file.  

In September 2011, the Board reopened and remanded the issue of entitlement to service connection for a left leg disability.  

In May 2012, the RO granted a temporary total disability rating for degenerative joint disease of the right knee from April 13, 2012, to April 30, 2013, and continued a 30 percent rating effective May 1, 2013.  

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability was rated at least 60 percent disabling for more than five years when the RO reduced the rating to 30 percent.	

2.  The RO did not comply with the procedural requirements for reducing the Veteran's right knee disability rating from 60 percent to 30 percent, effective December 1, 2011, as it failed to provide the Veteran with his requested hearing.

3.  The RO's September 2011 decision reducing the Veteran's right knee disability rating was made based on one examination and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior November 2007 VA examination, which formed the basis for the award of his 60 percent rating.


CONCLUSION OF LAW

The September 2011 rating decision reducing the Veteran's right knee disability rating from 60 percent to 30 percent disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the record, the Board finds that the rating reduction for the Veteran's right knee disability from 60 percent to 30 percent, effective December 1, 2011, was improper, and that restoration is warranted.  Specifically, the Board finds that the RO did not comply with procedural requirements, and improperly reduced the rating based on one examination.

Initially, because the right knee disability rating reduction reduced the Veteran's combined disability rating from 60 percent to 30 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  In pertinent part, pursuant to 38 C.F.R. § 3.105(e) and (i), when a Veteran has requested a predetermination hearing within 30 days of notice of a proposed rating reduction, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  

Here, the Veteran requested a predetermination hearing on April 29, 2011, well within 30 days of the April 18, 2011, notice of the RO's proposal to reduce the right knee disability rating.  The record shows that the Veteran was then scheduled for a hearing on July 27, 2011, and notice of the hearing was sent to the Veteran by way of correspondence dated July 13, 2011.  Thereafter, a Report of General Information dated July 2, 2011, (presumably predated in error), notes that the Veteran failed to appear for the hearing on July 27, 2011, and did not provide good cause.  However, the record shows that the July 13, 2011, hearing notice was not sent to the Veteran at his then-current address of record - a Post Office box in Lava Hot Springs, Idaho - but rather to an old street address in Mountain Home, Idaho.  Notably, the April 18, 2011, rating decision and notice letter proposing to reduce the right knee disability rating were sent to the correct PO Box address in Lava Hot Springs, Idaho, as was subsequent correspondence in April 2012.  The only correspondence sent to the Mountain Home, Idaho address is the hearing notice.  

Based on the foregoing, the Board finds that the RO did not comply with the procedural requirements of 38 C.F.R. § 3.105(e) and (i) pertaining to the duty to afford the Veteran, and notify him in advance of, a predetermination hearing, prior to the final action of reducing his right knee disability rating from 60 percent to 30 percent, effective December 1, 2011. 

Further, the Board finds that the RO improperly reduced the Veteran's right knee disability rating based on one examination and without a determination as to whether there was actually any improvement and, if so, whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(a), 4.1, 4.2, 4.10 (2013).

In this regard, at least a 60 percent disability rating for the right knee was in effect from December 1, 2005, to November 30, 2011 (including the periods during which temporary total ratings under paragraph 4.30 were assigned), a period of over five years.  Thus, the provisions of 38 C.F.R. § 3.344(a) apply and provide that illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  

Here, the RO weighed the results of a March 2011 VA joints examination and April 2011 addendum, which indicated that the Veteran no longer met the criteria for a 60 percent rating.  However, the RO did not consider other pertinent evidence, including lay statements submitted by the Veteran indicating that his service-connected symptoms were more severe than as indicated on his March 2011 VA examination and that the March 2011 VA examiner did not accurately document his right knee symptoms and complaints.  Nor did the RO order additional examination to ensure that there was actual improvement in the Veteran's condition.

Additionally, and most crucially, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior November 2007 VA examination, which had formed the basis for the award of his 60 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was ever made by the March 2011 VA examiner or by any other private or VA medical provider.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the foregoing requirements renders the reduction from 60 percent to 30 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 60 percent rating for the Veteran's service-connected right knee disability is restored as of the date of reduction on December 1, 2011.


ORDER

A 60 percent disability rating for the right knee is restored effective December 1, 2011.

REMAND

Unfortunately, the Veteran's service connection claim pertaining to the left lower extremity requires remand for a new examination.  

In this regard, an October 2011 VA examiner found that the Veteran did not have any current left knee, thigh, or hip disability and declined to offer a diagnosis.  In support of his opinion, he noted that July 2011 diagnostic imaging of the left knee was normal, with the exception of an osteophyte that was consistent with age.  Since that examination, VA imaging of the left knee in January 2012 revealed mild degenerative changes and, in a September 2012 VA treatment note, reference was made to osteoarthritis of the "knees."  Based on the foregoing, the Board finds that an additional examination is necessary to determine whether the Veteran has a current disability affecting the left lower extremity and, if so, whether any such disability is related to service or his service-connected right knee disability.  The examiner should also specifically address prior left knee imaging in March 2004, which revealed mild medial compartment joint-space narrowing, and in July 2006, which revealed mild narrowing of the medial compartment with tibial spine peaking, and mild narrowing of the patellofemoral joint.

Relevant ongoing treatment records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board observes that a May 2012 rating decision awarded a temporary total disability rating for the Veteran's right knee disability pursuant to 38 C.F.R. § 4.30 for the period from April 13, 2012, to April 30, 2013, and continued a 30 percent rating effective May 1, 2013.  As jurisdiction for the decision, the RO cited a claim for increase received in March 2012.  Thereafter, in his October 2012 substantive appeal relating to the propriety of the rating reduction, the Veteran relates current right knee symptoms, including symptoms contemplated by a higher 60 percent disability rating, and effectively disagrees with the assignment of a 30 percent rating for his right knee disability.  

The Board considers the Veteran's October 2012 substantive appeal of the rating reduction to also constitute a timely notice of disagreement with the May 2012 rating decision assigning a 30 percent disability rating from May 1, 2013.  38 C.F.R. § 19.26 (2014).  Where a notice of disagreement has been timely filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Of note, as determined above, a 60 percent disability rating for the right knee has been restored effective December 1, 2011.  See generally, AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issue of an increased rating for a right knee disability.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who recently treated him for his left knee disability.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the file.  In addition, relevant VA treatment records dating since June 2013 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

3.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his left leg disability.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted, to include diagnostic imaging of the left leg.  

Specifically, the VA examiner's opinion should provide the following:

a) Diagnose any left leg disability.  In doing so, specifically address findings on diagnostic imaging in March 2004, July 2006, and January 2012, and indicate whether any of those current findings are associated with the diagnosis of chondromalacia patella in service, or post-service treatment for the left knee in February 1981.

b) State whether the evidence clearly and unmistakably shows that any current left leg disability pre-existed service.

c) If so, state whether the evidence clearly and unmistakably shows that the Veteran's preexisting left leg disability underwent an increase in the underlying pathology during service, i.e., was aggravated by his period of active service. 

d) If there was an increase in severity of the Veteran's left leg disability, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

e) If no preexisting left leg disability is found, state whether it is at least as likely as not (50 percent probability or greater) that any current left leg disability first manifested in or is otherwise related to the Veteran's active duty or any incident therein, including a fall that caused injury to the Veteran's right knee.

f) State whether it is at least as likely as not (50 percent probability or greater) that any current left leg disability was caused or is aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected right knee disability.  If the examiner finds that any left leg disability is aggravated by the service-connected right knee disability, the examiner should quantify the degree of aggravation if possible.

A complete rationale for all opinions must be provided.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


